Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 29-48 are pending. Claims 29-48 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Allowable Subject Matter
Claims 29-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘165 (WO2005/007165, Published 01-2005. As cited in the IDS filed 03/25/2021) and Yuskovets et al., (“Azines and Azoles: CXXII. New Regioselective Synthesis of 1-Substituted 6-Alkyluracils" Russian Journal of General Chemistry, Vol. 75, No. 1, pages 1608-3350, Published 2005. As cited in the IDS filed 11/18/2021).
165 teach the synthesis of elagolix utilizing the claimed compound IX (Example 1, starting on page 26). Additionally, see the reaction scheme on page 2 of the current specification.
However, 165 does not disclose or fairly suggest claimed compound VIII.
 Yuskovets et al. teach the process to prepare compounds IIh and Iii. Seen immediately below respectively. (page 135, Table 1).

    PNG
    media_image1.png
    149
    363
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    147
    309
    media_image2.png
    Greyscale

However, Yuskovets et al. does not disclose or fairly suggest claimed compound VIII.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628